Title: James Taylor to James Madison, 9 July 1827
From: Taylor, James
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Columbus Ohio
                                
                                July 9th. 1827.
                            
                        
                        I do my self the pleasure to introduce to your acquaintance, Chapman Coleman Esqr Marshal of the State of
                            Kentucky, a particular friend of mine & one of our worthiest citizens.
                        Mr Coleman is a native of your County, but left it when quite young & has not visited it since til
                            the present trip. You will find him able to give you much information, both as to your friends & acquaintances, as
                            well as what relates to our Country generally.
                        Accept with your good lady & the good old Lady assurances of my best respects and am my dear Sir
                            yours truly
                        This coarse paper is all I could procure at a late hour at night as M<r> C. was passing it in the
                            Stage
                        
                            
                                James Taylor
                            
                        
                    